Citation Nr: 1446132	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, to include talus fracture, status post left tibiotalarcalcaneal fusion and bone graft, and as due to aggravation of preexisting pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active service from August 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file.

This matter was previously before the Board in March 2012, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the remand directives and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to adjudicating the Veteran's claim to ensure that due process is followed and the Veteran is afforded every possible consideration. 

Initially, the Board notes that the April 2012 VA examiner indicated that moderate pes planus was documented on the Veteran's July 1979 entrance examination and was still present.  At his December 2011 hearing, the Veteran's representative argued that the Veteran's pes planus was asymptomatic at entrance and that it was aggravated by service and manifested over time to the current condition.  Specifically, the representative argued that the foot and ankle problems that were shown in the Veteran's service treatment records were clear residuals of the pes planus.  As a medical opinion addressing these contentions has not been obtained, an addendum medical opinion is needed to determine whether the Veteran's in-service reports of left foot and ankle pain were manifestations of an increase in his preexisting pes planus.  

Additionally, the development requested in the Board's March 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the March 2012 remand, inter alia, the Board directed that the Veteran be provided with a VA examination to determine the nature and etiology of any diagnosed current left foot disability.  In rendering the requested opinion, the examiner was directed to specifically address the medical records of Dr. Lambert, Dr. Brannon, the April 1988, October 2008, and October 2009 VA examination reports, and the Veteran's assertions regarding his ten foot drop from a tower in service, the impact on his left foot, his left foot sprain, and his chronic complaints of left foot pain during service.  A VA examination was provided in April 2012 and the Veteran was diagnosed with a talus fracture, status post left tibiotalarcalcaneal fusion and bone graft.  While the examination report noted that the October 2008 and October 2009 examination reports were reviewed, the examiner did not specifically address either report in rendering the negative etiological opinion.  Furthermore, although the examiner noted the Veteran's left ankle sprain and chronic complaints of left foot pain during service, again the examiner did not address either in rendering her negative etiological opinion.  Accordingly, the Board finds that there has not been substantial compliance with the March 2012 remand directives. 

For the reasons noted above, the April 2012 VA examination report is inadequate and a remand to obtain an adequate addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his left foot disability from March 2012 to the present.  The AOJ must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.  If any outstanding records are appropriately identified and their release authorized (as necessary), the AOJ must undertake reasonable efforts obtain them.  All attempts to obtain these records should be documented in the claims file.

2.  Thereafter, obtain an addendum opinion from the April 2012 VA examiner.  If the April 2012 VA examiner is unavailable, schedule a VA examination with an appropriate examiner to determine the nature, severity, and etiology of the Veteran's left foot disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions and conclusions should be provided.  

a.  The VA examiner is asked to address whether the Veteran's preexisting pes planus, noted on his July 1979 entrance examination, increased in severity during active service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up).

The examiner must specifically address the representative's assertion that the Veteran's in-service left foot and ankle complaints were manifestations of an increase in his preexisting pes planus, 

b.  If the examiner finds that the Veteran's preexisting pes planus increased in severity during active service, opine whether any increase was clearly and unmistakably due to the natural progress of the disability. 

The examiner is instructed that a finding that is clear and unmistakable requires that the evidence be obvious, manifest, and undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

c.  If the Veteran's preexisting pes planus is found to have been aggravated by service, the examiner should state:

i.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's talus fracture, status post left tibiotalarcalcaneal fusion and bone graft was caused by his pes planus.

ii.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's talus fracture, status post left tibiotalarcalcaneal fusion and bone graft, was aggravated by his pes planus.

d.  The VA examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's talus fracture, status post left tibiotalarcalcaneal fusion and bone graft, manifested in service, within the one-year period after separation from service, or is otherwise related to the Veteran's active service.

In rendering the requested opinion, the examiner must specifically address the medical records of Drs. Lambert and Brannon, the April 1988, October 2008, and October 2009 VA examination reports, and the Veteran's ten foot drop from a tower in service, the impact on his left foot, his left foot sprain, and his chronic complaints of left foot pain during service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion offered.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



